Exhibit 10.3


FIRST AMENDMENT TO THE
KIMCO REALTY CORPORATION
EXECUTIVE SEVERANCE PLAN


THIS FIRST AMENDMENT TO THE KIMCO REALTY CORPORATION EXECUTIVE SEVERANCE PLAN
(this “Amendment”), dated as of March 20, 2012, is made and adopted by Kimco
Realty Corporation, a Maryland corporation (the “Company”).  Capitalized terms
used but not otherwise defined herein shall have the respective meanings
ascribed to them in the Plan (as defined below).


RECITALS


WHEREAS, the Company maintains the Kimco Realty Corporation Executive Severance
Plan, adopted as of March 15, 2010 (the “Plan”);


WHEREAS, the Company desires to amend the Plan as set forth herein; and


WHEREAS, pursuant to Section 4.03 of the Plan, prior to a Change in Control, the
Plan may be amended at any time and from time to time by the Board; provided
that no amendment materially and adversely affects the rights of any Participant
who has incurred a Termination of Employment prior to the date of such
amendment.


NOW, THEREFORE, BE IT RESOLVED, that the Plan shall be amended as follows:


1.           The definition of “Cause” in Section 1.01 of the Plan is hereby
amended and restated in its entirety as follows:


“Cause” shall mean (a) conviction of a crime (including conviction on a nolo
contendere plea) involving the commission by a Participant of a felony or of a
criminal act involving, in the good faith judgment of the Company, fraud,
dishonesty, or moral turpitude; (b) deliberate and continual refusal to perform
employment duties reasonably requested by the Company or an affiliate after
thirty (30) days’ written notice by certified mail of such failure to perform,
specifying that the failure constitutes cause (other than as a result of
vacation, sickness, illness or injury); (c) prior to the occurrence of a Change
in Control, continued unsatisfactory performance and/or behavior following
issuance of progressive performance warnings and reasonable time to improve; (d)
fraud or embezzlement determined in accordance with the Company’s normal,
internal investigative procedures consistently applied in comparable
circumstances; (e) misconduct or negligence in connection with the business of
the Company or an affiliate which has a substantial adverse effect on the
Company or the affiliate; (f) a breach of fiduciary duty to the Company; or (g)
violation of any of the Company policies prohibiting harassment or
discrimination in the workplace.  Determination of Cause shall be made by the
Compensation Committee (or its delegate pursuant to Section 4.06) in its sole
discretion.


 
 

--------------------------------------------------------------------------------

 
2.           Section 1.01 of the Plan is hereby further amended to add the
following new definition:


“Extraordinary Awards” shall mean (a) those certain restricted stock awards
which provide for vesting over a ten-year period granted by the Company to
certain employees as retention awards on February 16, 2012, and (b) any other
equity awards (other than annual stock option or restricted stock awards granted
in the ordinary course) granted on or after February 16, 2012 and designated as
Extraordinary Awards by the Compensation Committee.


3.           Section 3.01(c) of the Plan is hereby amended and restated in its
entirety as follows:


(c)           Notwithstanding anything to the contrary in any equity plan of the
Company or any equity award agreement between the Participant and the Company,
the Participant’s unvested annual stock option and restricted stock awards (but
not unvested performance shares, performance awards, Extraordinary Awards or
other awards other than annual stock option and restricted stock awards) shall
become vested as of the Termination Date and shall remain exercisable following
the Termination Date in accordance with the terms of the Participant’s equity
award agreements (the “Equity Award Acceleration”).


4.           The last sentence of Section 3.01 of the Plan is hereby amended and
restated in its entirety as follows:


For the avoidance of doubt, in no event shall the Participant be entitled to any
Severance Payment, Benefit Continuation or Equity Award Acceleration under this
Section 3.01 (i) in the event that the Participant resigns for any reason
(except as provided in Section 3.02 with respect to certain terminations for
Good Reason in connection with a Change in Control), or (ii) in the event that
the Participant’s employment is terminated due to death, Disability or for
Cause; provided, however, that, notwithstanding the foregoing, any equity awards
which by their terms accelerate upon any such termination shall remain eligible
to accelerate upon such termination, in accordance with the terms and provisions
of the applicable award agreements.


5.           This Amendment shall be effective as of the date of its approval by
the Board and, as of the date of such approval, this Amendment shall be
incorporated in and form a part of the Plan.


6.           Except as set forth herein, the Plan shall remain in full force and
effect following the date of this Amendment.